 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   WEST ACRES STATION, LLC,                             CASE NO. 1:19-CV-0489 AWI SKO
11                          Plaintiff
                                                          ORDER SUA SPONTE REMANDING
12                  v.                                    MATTER TO THE FRESNO COUNTY
                                                          SUPERIOR COURT
13   MARGUERITTE SARKIS, individually
     and d/b/a Margo’s Shoe Repair and
14   Alterations, and DOES 1-10,
15                          Defendants
16

17

18          Defendant removed this case from the Superior Court of Fresno County on April 15, 2019.
19 See Court’s Docket Doc. No. 1. Defendant asserts that the basis for removal is the presence of a

20 federal question. Specifically, Defendant contends that Plaintiff has actually made allegations that

21 invoke 12 U.S.C. § 5220 and the Protecting Tenants Against Foreclosure Act (“PTFA”) and thus,

22 a federal question exists.

23          A district court has “a duty to establish subject matter jurisdiction over the removed action
24 sua sponte, whether the parties raised the issue or not.” United Investors Life Ins. Co. v. Waddell

25 & Reed, Inc., 360 F.3d 960, 967 (9th Cir. 2004). The removal statute (28 U.S.C. § 1441) is

26 strictly construed against removal jurisdiction. Geographic Expeditions, Inc. v. Estate of Lhotka,
27 599 F.3d 1102, 1107 (9th Cir. 2010); Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582

28 F.3d 1083, 1087 (9th Cir. 2009). It is presumed that a case lies outside the limited jurisdiction of
 1 the federal courts, and the burden of establishing the contrary rests upon the party asserting

 2 jurisdiction. Geographic Expeditions, 599 F.3d at 1106-07; Hunter v. Philip Morris USA, 582

 3 F.3d 1039, 1042 (9th Cir. 2009). “The strong presumption against removal jurisdiction” means

 4 that “the court resolves all ambiguity in favor of remand to state court.” Hunter, 582 F.3d at 1042;

 5 Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). That is, federal jurisdiction over a

 6 removed case “must be rejected if there is any doubt as to the right of removal in the first

 7 instance.” Geographic Expeditions, 599 F.3d at 1107; Duncan v. Stuetzle, 76 F.3d 1480, 1485

 8 (9th Cir. 1996); Gaus, 980 F.2d at 566. “If at any time prior to judgment it appears that the district

 9 court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); Gibson

10 v. Chrysler Corp., 261 F.3d 927, 932 (9th Cir. 2001). Remand under 28 U.S.C. § 1447(c) “is

11 mandatory, not discretionary.” Bruns v. NCUA, 122 F.3d 1251, 1257 (9th Cir. 1997); see

12 California ex. rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004). That is, the court

13 “must dismiss a case when it determines that it lacks subject matter jurisdiction, whether or not a

14 party has filed a motion.” Page v. City of Southfield, 45 F.3d 128, 133 (6th Cir. 1995).

15          “The presence or absence of federal question jurisdiction is governed by the ‘well-pleaded
16 complaint rule,’ which provides that federal jurisdiction exists only when a federal question is

17 presented on the face of the plaintiff’s properly pleaded complaint.” California v. United States,

18 215 F.3d 1005, 1014 (9th Cir. 2000); see Dynegy, 375 F.3d at 838; Duncan, 76 F.3d at 1485.

19 Under the “well-pleaded complaint” rule, courts look to what “necessarily appears in the

20 plaintiff’s statement of his own claim in the bill or declaration, unaided by anything in anticipation

21 of avoidance of defenses which it is thought the defendant may interpose.” California, 215 F.3d at

22 1014. Accordingly, “a case may not be removed on the basis of a federal defense . . . even if the

23 defense is anticipated in the plaintiff’s complaint and both parties concede that the federal defense

24 is the only question truly at issue.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987);

25 Wayne v. DHL Worldwide Express, 294 F.3d 1179, 1183 (9th Cir. 2002); see also Vaden v.

26 Discover Bank, 129 S. Ct. 1262, 1278 (2009) (“It does not suffice to show that a federal question
27 lurks somewhere inside the parties’ controversy, or that a defense or counterclaim would arise

28 under federal law.”).

                                                      2
 1         Here, Defendant has not shown that removal was appropriate. The complaint filed by
 2 Plaintiff is an unlawful detainer action that seeks between $10,000 and $25,000 in damages. The

 3 complaint is based entirely on state law. As mentioned above, Defendant alleges that the

 4 Complaint implicates the PTFA. However, courts have routinely rejected the argument that the

 5 PTFA is a valid basis to properly remove a simple unlawful detainer action. See, e.g., Wu v.

 6 Annette, 2019 U.S. Dist. LEXIS 3565, *4-*5 (N.D. Cal. Jan. 8, 2019); Breckenridge Prop. Fund

 7 2016, LLC v. Stoutenburg, 2019 U.S. Dist. LEXIS 135615, *3-*4 (S.D. Cal. Aug. 10, 2018);

 8 Oakmont Props. II, LP v. Carlson, 2018 U.S. Dist. LEXIS 130165, *4-*5 (E.D. Cal. Aug. 2,

 9 2018); VRM v. Edward, 2017 U.S. Dist. LEXIS 180436, *2-*3 (C.D. Cal. Oct. 30, 2017).

10 Because there is no federal question appearing in Plaintiff’s complaint, Defendants have failed to

11 invoke this Court’s jurisdiction. Remand to the Fresno County Superior Court is appropriate and

12 mandatory. 28 U.S.C. § 1447(c); Geographic Expeditions, 599 F.3d at 1107; Bruns, 122 F.3d at

13 1257; Page, 45 F.3d at 133.

14         Accordingly, IT IS HEREBY ORDERED that, per 28 U.S.C. § 1447(c), due to this Court’s
15 lack of subject matter jurisdiction, this case is REMANDED forthwith to the Superior Court of

16 Fresno County.

17
     IT IS SO ORDERED.
18

19 Dated: April 17, 2019
                                               SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                    3
